United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
S.M., Appellant
and
DEPARTMENT OF JUSTICE, BUREAU OF
PRISONS, FEDERAL MEDICAL CENTER,
Lexington, KY, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Docket No. 14-991
Issued: September 15, 2014

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Case Submitted on the Record

DECISION AND ORDER
Before:
COLLEEN DUFFY KIKO, Judge
PATRICIA HOWARD FITZGERALD, Judge
ALEC J. KOROMILAS, Alternate Judge

JURISDICTION
On March 25, 2014 appellant filed a timely appeal from an October 4, 2013 nonmerit
decision of the Office of Workers’ Compensation Programs (OWCP). The most recent merit
decision of record is dated June 18, 2013. There is no merit decision within 180 days of
March 25, 2014, the date appellant filed his appeal with the Board. Therefore, pursuant to the
Federal Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board
lacks jurisdiction over the merits of this case.2
ISSUE
The issue
5 U.S.C.§ 8128(a).
1
2

is

whether

OWCP

properly

denied

reconsideration

pursuant

to

5 U.S.C. § 8101 et seq.

Appellant submitted additional evidence accompanying his request for appeal. However, the Board may not
consider new evidence for the first time on appeal that was not before OWCP at the time it issued the final decision
in the case. 20 C.F.R. § 501.2(c).

On appeal, appellant asserts that workplace security videotapes would verify that he was
injured in the performance of duty. He contends that, following the injury, he promptly reported
to a hospital emergency room as ordered.
FACTUAL HISTORY
On May 6, 2013 appellant, then a 27-year-old corrections officer, filed a traumatic injury
claim (Form CA-1) claiming that earlier that day, he sustained right upper extremity and back
pain when a prisoner who he was escorting collapsed into his arms.
In a May 13, 2013 letter, OWCP advised appellant of the additional evidence needed to
establish his claim, including factual information corroborating the claimed incident and a
medical report supporting that the incident caused an injury. Appellant was afforded 30 days to
submit such evidence. However, no additional evidence was received by OWCP prior to
June 18, 2013.
By decision dated June 18, 2013, OWCP denied appellant’s claim on the grounds that
fact of injury was not established. It accepted that the May 13, 2013 incident occurred at the
time, place and in the manner alleged. OWCP further found, however, that as appellant did not
submit any medical evidence supporting causal relationship, he did not establish that he
sustained an injury as claimed.
In a September 23, 2013 letter, appellant requested reconsideration. He did not submit
additional evidence or argument.
By decision dated October 4, 2013, OWCP denied reconsideration as appellant’s
September 23, 2013 reconsideration did not raise substantive legal questions or include new and
relevant evidence. It was therefore insufficient to warrant a merit review.
LEGAL PRECEDENT
To require OWCP to reopen a case for merit review under section 8128(a) of FECA,3
section 10.606(b)(2) of Title 20 of the Code of Federal Regulations provides that a claimant
must: (1) show that OWCP erroneously applied or interpreted a specific point of law;
(2) advance a relevant legal argument not previously considered by OWCP; or (3) constitute
relevant and pertinent new evidence not previously considered by OWCP.4 Section 10.608(b)
provides that when an application for review of the merits of a claim does not meet at least one
of the three requirements enumerated under section 10.606(b)(2), OWCP will deny the
application for reconsideration without reopening the case for a review on the merits.5

3

5 U.S.C. § 8128(a).

4

20 C.F.R. § 10.606(b)(2).

5

Id. at § 10.608(b). See also D.E.., 59 ECAB 438 (2008).

2

In support of a request for reconsideration, a claimant is not required to submit all
evidence which may be necessary to discharge his or her burden of proof.6 The claimant need
only submit relevant, pertinent evidence not previously considered by OWCP.7 When reviewing
an OWCP decision denying a merit review, the function of the Board is to determine whether
OWCP properly applied the standards set forth at section 10.606(b)(2) to the claimant’s
application for reconsideration and any evidence submitted in support thereof.8
ANALYSIS
Appellant claimed that he sustained right upper extremity and back injuries when he
caught a collapsing prisoner. OWCP denied the claim, by decision dated June 18, 2013, as
appellant had submitted no medical evidence establishing an injury. Appellant requested
reconsideration by September 23, 2013 letter, but did not present a legal argument or submit
additional evidence. OWCP denied reconsideration by October 4, 2013 decision, finding that
appellant’s letter did not warrant a merit review as it did not raise substantive legal questions or
include new, relevant evidence.
A claimant may be entitled to a merit review by submitting new and relevant evidence;
however, appellant did not do so in this case. The only document submitted pursuant to his
September 23, 2013 letter requesting reconsideration was the letter itself, which did not present
any legal argument. Appellant did not provide additional evidence.
The Board accordingly finds that appellant did not meet any of the requirements of
20 C.F.R. § 10.606(b)(2). Appellant did not show that OWCP erroneously applied or interpreted
a specific point of law, advance a relevant legal argument not previously considered by OWCP,
or constitute relevant and pertinent evidence not previously considered. Pursuant to 20 C.F.R.
§ 10.608, OWCP properly denied merit review.
On appeal, appellant asserts that security videotapes would verify that he was injured in
the performance of duty. He contends that he promptly reported to a hospital emergency room
as ordered. These arguments pertain to the merits of the claim. As explained above, the Board
does not have jurisdiction over the merits of the case on the present appeal.
CONCLUSION
The Board finds that OWCP properly denied reconsideration.

6

Helen E. Tschantz, 39 ECAB 1382 (1988).

7

See 20 C.F.R. § 10.606(b)(3). See also Mark H. Dever, 53 ECAB 710 (2002).

8

Annette Louise, 54 ECAB 783 (2003).

3

ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated October 4, 2013 is affirmed.
Issued: September 15, 2014
Washington, DC

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Patricia Howard Fitzgerald, Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

4

